    Case: 1:19-cv-02797 Document #: 23 Filed: 10/18/19 Page 1 of 25 PageID #:100




                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE NORTHERN DISTRICT OF ILLINOIS
                                EASTERN DIVISION

MICHAEL WHITE, et al,                               )
                                                    )
                      Plaintiffs,                   )
                                                    )
               v.                                   )       Case No.: 19-cv-02797
                                                    )
ILLINOIS DEPARTMENT OF STATE et al.                 )       Honorable Joan H. Lefkow
                                                    )            Judge Presiding
                                                    )
                      Defendants.                   )

                    PLAINTIFFS’ RESPONSE TO MOTION TO DISMISS

       The plaintiffs, MICHAEL WHITE (“White”) and the ILLINOIS STATE RIFLE

ASSOCIATION (“ISRA”) (together the “Plaintiffs”), by the Law Firm of David G. Sigale, and

Gregory A. Bedell of Knabe, Kroning & Bedell, their attorneys, respectfully submit this

Response to the Defendants’ Motion to Dismiss.

                    INTRODUCTION AND SUMMARY OF ARGUMENT

       Michael White (“White”), a 43 year old man, has been twice denied a license to carry a

concealed firearm (hereafter “CCL”) because of arrests when he as 18 years old (1994) and 21

years old (1997), for alleged “gang affiliation” he denies under oath – and which no agency

could substantiate – and for an arrest in 2012, the charges on which he demanded trial and was

found not guilty. White sues to stop the unfair and unjustified denial of his Second Amendment

right to bear arms. The ISRA likewise sues on behalf of similarly situated members to challenge

constitutionally infirm aspects of the Firearm Concealed Carry Licensing Act, 430 ILCS 66/1 et

seq. (the “Act”).

       In their Motion to Dismiss at this pleading stage, the Defendants try to defend the Act,

and the decisions of the Concealed Carry Licensing Review Board (the “Board”), in the face of
    Case: 1:19-cv-02797 Document #: 23 Filed: 10/18/19 Page 2 of 25 PageID #:100




an adjudicative process that: 1) does not permit access to the objecting party’s primary source

information; 2) provides no ability to discover what the Board considered and weighed in

reaching its decision (despite being permitted to consider every aspect of the applicants life, no

matter how distant an occurrence) 3) requires a complete response to objections in just 15 days;

4) does not permit the applicant to request a hearing before the Board (which would allow the

applicant’s character and demeanor to be evaluated by the tribunal); 5) applies the lowest

evidentiary standard; and 6) ultimately permits the Board to issue a decision without providing

findings of fact, which could be evaluated in the administrative review appeals process that the

Defendants considers a pillar of the due process protections the Act affords. (Dkt 15 p. 8-9)

This last is a blatant violation of State law (See Medina Nursing Ctr., Inc. v. Health Facilities &

Servs. Review Bd., 2013 IL App (4th) 120554, P24 (4th Dist. 2013).

       It merits restating here: the above is the Defendants’ process that denied White’s

enumerated fundamental Constitutional right to bear arms in self-defense.

       Most telling of the level of respect the Defendants accord White’s (and the ISRA

members’) Second Amendment right – and what belies the infirmity of the process - is the

Defendants’ response to Plaintiffs’ criticism of the Act’s imprecision: “It is clear if [White] stays

out of trouble with law enforcement, the stronger his application will be.” Dkt. 15 at p. 13.

Besides missing the point entirely, this is no constitutional standard.

       The Plaintiffs’ Complaint properly alleges how the Act, and the decision of the Board,

violate their Second Amendment right to bear arms and the Plaintiffs’ right to due process of law

under the Fourteenth Amendment. The Defendants’ Motion to Dismiss should be denied.1


1The Plaintiffs accept the Defendants’ position that the Illinois State Police and the Illinois
Concealed Carry Licensing Review Board are in this case immunized state agencies under the
Eleventh Amendment.

                                                  2
      Case: 1:19-cv-02797 Document #: 23 Filed: 10/18/19 Page 3 of 25 PageID #:100




                                                ARGUMENT

                                      Standard for Motion to Dismiss

F.R.Civ.P. 12(b)(6) Standard

        The Court “must accept as true all factual allegations in the complaint. E.g., Erickson v.

Pardus, 551 U.S. 89, 94, 127 S. Ct. 2197, 167 L. Ed. 2d 1081 (2007). Under the federal rules’

notice pleading standard, a complaint must contain only a ‘short and plain statement of the claim

showing that the pleader is entitled to relief.’ Fed. R. Civ. P. 8(a)(2). The complaint will survive

a motion to dismiss if it ‘contain[s] sufficient factual matter, accepted as true, to ‘state a claim to

relief that is plausible on its face.’’ Ashcroft v. Iqbal, 556 U.S. 662,       , 129 S. Ct. 1937, 173

L. Ed.2d 868 (2009), quoting Bell Atlantic Corp. v. Twombly, 550 U.S. 544, 570, 127 S. Ct.

1955, 167 L. Ed. 2d 929 (2007). ‘A claim has facial plausibility when the plaintiff pleads factual

content that allows the court to draw the reasonable inference that the defendant is liable for the

misconduct alleged.’ Id.” Wigod v. Wells Fargo Bank, N.A., 673 F.3d 547, 555 (7th Cir. 2012).

        The Court should construe the complaint in the light most favorable to the plaintiffs

accepting as true all well-pleaded facts alleged, and drawing all possible inferences in their favor.

See Tamayo v. Blagojevich, 526 F.3d 1074, 1081 (7th Cir. 2008).

 I.     THE LEGAL STANDARD: ACCORDING TO MOORE, THE RIGHT TO BEAR
      OUTSIDE THE HOME IS AT THE “CORE” OF THE SECOND AMENDMENT

        The law of this Circuit is clear: the right to bear arms “is as important outside the home

as inside.” Moore v. Madigan, 702 F.3d 933, 942 (7th Cir. 2012)(emphasis added). And is it

now universally recognized that the right to keep and bear arms inside the home is a fundamental

right at the “core” of the Second Amendment. District of Columbia v. Heller, 128 S.Ct. 2783

(2008), McDonald v. City of Chicago, 130 S.Ct. 3020 (2010); Ezell v. City of Chicago, 651 F.3d

684, 701 (7th Cir. 2012) Given that the right to bear arms outside the home is at the core of the


                                                   3
    Case: 1:19-cv-02797 Document #: 23 Filed: 10/18/19 Page 4 of 25 PageID #:100




Second Amendment, this Court must apply at least the “near strict scrutiny” test of Ezell, 651

F.3d at 701.

        In Ezell the Seventh Circuit recognized Heller’s requirement that any analysis of a

government restriction on Second Amendments rights must be done under a “heightened

standard of scrutiny” (emphasis in original). Id. Starting with the “core” aspects of the Second

Amendment, Ezell stated that the level of scrutiny (with the floor of intermediate scrutiny)

depends on the proximity of the government restriction to the “core” of the rights. It is

instructive that the court began its analysis with United States v. Skoien, 614 F.3d 638 (7th

Cir.2010)2. Ezell first noted Skoien applied intermediate scrutiny in upholding the prohibition of

possession of firearms by persons convicted of a domestic-violence misdemeanor under 18 U.S.

C. §922(g)(9). Ezell then found that level appropriate because “the claim was not made by a

‘law abiding, responsible citizen’ as in Heller.” 651 F.3d at 708.

        Turning to the City of Chicago ordinance, which, among other things, banned shooting

ranges within city limits, the Ezell court found the right to maintain skill and proficiency by

practicing at ranges to involve a “corollary to the meaningful exercise of the core of the right to

possess firearms for self-defense.” Id. This “corollary” was so important that the court

determined “that a more rigorous showing than that applied in Skoien should be required, if not

quite strict scrutiny.” Id.

        Applying Ezell here, if “corollary” range construction restrictions demand “more

rigorous” scrutiny than the intermediate scrutiny afforded convicted domestic violence

misdemeanants, then any law depriving the “core” right of bearing arms must receive more

2Before analyzing the appropriate level of scrutiny under the Second Amendment, the Ezell
court engaged in a thorough analysis of First Amendment precedent and the level of scrutiny
applied in that context, the court finding these precedents particularly relevant to the Second
Amendment analysis. Ezell, 651 F.3d 706-08.

                                                 4
    Case: 1:19-cv-02797 Document #: 23 Filed: 10/18/19 Page 5 of 25 PageID #:100




scrutiny than a corollary right, at the very least approaching strict scrutiny. See also Culp v.

Madigan, 840 F.3d 400, 407 (7th Cir. 2016)(Judge Manion dissenting).3

       Additionally, the Seventh Circuit recently stated “[t]he government has the burden ‘of

justifying its law under a heightened standard of scrutiny; rational-basis review does not apply.’

[Ezell, 651 F.3d 703.] We have consistently described step two as "akin to intermediate

scrutiny" and have required the government to show that the challenged statute is substantially

related to an important governmental objective. United States v. Meza-Rodriguez , 798 F.3d 664,

672 (7th Cir. 2015) (citing cases).” Kanter v. Barr, 919 F.3d 437, 442 (7th Cir. 2019).

       The Defendants’ argument that “intermediate scrutiny” should apply in this case (Dkt 15,

p.8), is contrary to the directions of Ezell. Furthermore, its reliance on Culp v. Raul, 921 F.3d

626 (7th Cir. 2019) is misplaced because the focus of the case – denial of a CCL to non-Illinois

residents – was the Defendants’ claimed inability to verify a non–resident’s threshold

qualifications to possess a CCL, namely that the applicant not have a felony record or mental

heath issues. This focus is confirmed by the manner in which the Culp court distinguished

Moore, stating: “But neither Moore nor the Supreme Court's decisions in Heller and McDonald

preclude a state from imposing criminal history and mental fitness limitations on gun possession.

See Heller , 554 U.S. at 626, 128 S.Ct. 2783 ; McDonald , 561 U.S. at 786, 130 S.Ct. 3020.” Id


3 “Whenever a law infringes on the right to bear arms for self-defense, that law must be at least
substantially related to an important government interest. And a law that curtails the fundamental
right of law-abiding citizens to carry a weapon for self-defense must pass even more exacting
(although not quite strict) scrutiny. Defenders of such a law must show a “close fit” between the
law and a strong public interest. Ezell , 651 F.3d at 708–09. That “close fit” is functionally
equivalent to the “narrow tailoring” requirement for content-neutral speech restrictions to which
strict scrutiny is inapplicable. See, e.g. , McCullen v. Coakley , ––– U.S. ––––, 134 S.Ct. 2518,
2534, 189 L.Ed.2d 502 (2014) ; see also Ezell , 651 F.3d at 706–08 (discussing the adaptation of
First Amendment precedent to Second Amendment cases). As in First Amendment cases, the
tailoring requirement prevents government from striking the wrong balance between efficiency
and the exercise of an enumerated constitutional right. McCullen , 134 S.Ct. at 2534.”

                                                  5
     Case: 1:19-cv-02797 Document #: 23 Filed: 10/18/19 Page 6 of 25 PageID #:100




at 654.    Indeed, when considering the complete sentence of Moore Defendants cite in support of

regulations that pass Second Amendment muster (Dkt 15 p.8), this is even more clear: “And

empirical evidence of a public safety concern can be dispensed with altogether when the ban is

limited to obviously dangerous persons such as felons and the mentally ill. District of Columbia

v. Heller, supra, 554 U.S. at 626, 128 S.Ct. 2783.” Moore, 702 F.3d at 940 (emphasis added to

omitted portions).

          The Defendants’ reliance on Kuck v. Danaher, 822 F.Supp.2d 109 (D. Conn. 2011) can

be dismissed for the similar reasons. First, Kuck itself is at odds with Ezell, relying instead on

precedents that pre-date Ezell (only one of which is 7th Circuit precedent, which the Ezell court

itself distinguished. 651 F3d. at 703). In addition, the cases on which Kuck relies dealt with

individuals who committed criminal acts like pointing a bazooka at a neighbor or shooting at a

neighbor’s house, or who demonstrated mental illness through threatening to commit suicide by

shooting himself. See Kuck, 822 F.Supp.2d at 129.4 Kuck in this sense squares with Skoien but

White is neither a felon nor someone with a mental illness. Indeed, White has continually

lawfully possessed a Firearm Owners Identification Card (“FOID”) pursuant to 430 ILCS 65/5,

which would be impossible with a felony conviction or history of mental Illness. See Complaint

¶¶ 30, 34. Therefore, the Court should consider the process and reasons underlying the denials

of White’s CCL under “near strict scrutiny” if not strict scrutiny.

    II.     THE COMPLAINT ALLEGES UNCONSTITUTIONAL BURDENS ON THE
             PLAINTIFFS’ SECOND AMENDMENT RIGHT TO BEAR ARMS

      A.     When the Court applies the proper level of scrutiny, the burden is on the
Defendants to show a “close fit” between the Act and a strong public interest.


4Other examples in Kuck of conduct subject to intermediate scrutiny involved similar unlawful
conduct: possession of a gun with an obliterated serial number; a person subject to an order of
protection; and possession of a firearm by a felon. See 822 F.Supp.2d at 126.

                                                  6
     Case: 1:19-cv-02797 Document #: 23 Filed: 10/18/19 Page 7 of 25 PageID #:100




       As noted above, at this stage of the case, the Plaintiffs’ must only make a plausible claim

that the Act and the Board’s application of it burdens the Plaintiffs’ Second Amendment right to

bear arms. The burden then shifts to the Defendants to come forth with evidence that the

burdens of the Act, as written and applied, have a “close fit” to a “strong public interest.” The

Ezell court described this “nearly strict scrutiny” analysis as follows, 651 F.3d at 708-09:


       To be appropriately respectful of the individual rights at issue in this case, the
       City bears the burden of establishing a strong public-interest justification for its
       ban on range training: The City must establish a close fit between the range ban
       and the actual public interests it serves, and also that the public's interests are
       strong enough to justify so substantial an encumbrance on individual Second
       Amendment rights. Stated differently, the City must demonstrate that civilian
       target practice at a firing range creates such genuine and serious risks to public
       safety that prohibiting range training throughout the city is justified.

       In the case at bar, the burdens on the Plaintiffs’ right are different but the analysis

remains the same.

1.     The Defendants’ Motion fails to justify the burdens on law abiding citizens.

       A critical aspect of the Act is that it establishes a “shall issue” licensing scheme. (Cf.

Kuck which involved a “may issue” scheme.) Section 25 of the ACT, titled “Qualifications for a

license,” sets out clear and objective criteria (emphasis added):

       The Department shall issue a license to an applicant completing an application in
       accordance with Section 30 if this person:

            (1) is at least 21 years of age;

            (2) has a currently valid Firearm Owner's Identification Card and at the time
            of application meets the requirements for the issuance of a Firearm Owner's
            Identification Card and is not prohibited under the Firearm Owners
            Identification Card Act or federal law from possessing or receiving a
            firearm;

            (3) has not been convicted or found guilty in this State, or any other state, of:



                                                  7
    Case: 1:19-cv-02797 Document #: 23 Filed: 10/18/19 Page 8 of 25 PageID #:100




                (A)    a misdemeanor involving the use or threat of physical force or
                       violence to any person within the 5 years preceding the date of the
                       license application; or

                (B)    2 or more violations related to driving while under the influence of
                       alcohol, other drug or drugs, intoxicating compound or
                       compounds, or any combination thereof, within the 5 years
                       preceding the date of the license application.

                (4)    is not the subject of a pending arrest warrant, prosecution, or
                proceeding for an offense or action that could lead to disqualification to
                own or possess a firearm.

         These threshold qualifications ensure that only law abiding citizens may be considered

for a CCL. The FOID requirements “weeds out” applicants that have a felony and certain other

specified convictions or have not been adjudicated mentally disabled or involuntarily committed

to a mental health facility. See 430 ILCS 65/4. The Act adds to this disqualification for other

convictions, including misdemeanor level, for specified violent or drug related acts. This

comports to the letter and spirit of Heller, McDonald, and Moore that, as the Defendants note,

accept bans that are “limited to obviously dangerous persons such as felons and the mentally ill.”

Supra.

         The Act strays from this constitutionally accepted burden on the Second Amendment

right when it allows the Board to subjectively evaluate law abiding citizens under the provision

of Section 10 of the Act, titled “Issuance of license to carry a concealed firearm.” While still

using “shall issue” language and recognizing that law abiding applicants have made it this far,

the Act permits denial of a CCL to law abiding applicants if the Board determines the applicant

should not have one. Section 10 states, in relevant part:

      (a) The Department shall issue a license to carry a concealed firearm under this Act
      to an applicant who:




                                                  8
    Case: 1:19-cv-02797 Document #: 23 Filed: 10/18/19 Page 9 of 25 PageID #:100




        (4) does not pose a danger to himself, herself, or others, or a threat to public
       safety as determined by the Concealed Carry Licensing Review Board in
       accordance with Section 20.

The Plaintiffs’ Complaint directly challenges application of this clearly subjective additional

qualification to law abiding citizens.

        The Defendants’ efforts to justify the grant of such broad discretion under this undefined

standard meet neither the “nearly strict scrutiny” nor intermediate standards. An examination of

the arrests the Board claims it was permitted to consider in White’s application reveal just how

far the Board has and can stray beyond the boundaries of permissible burdens on law abiding

citizens.

        a.     Consideration of 20 year old arrests.

        In response to law enforcement objections, the Board sought in 2017 information from

White relating to arrests dating back to 1993. Complaint, Exhibit 1 (Dkt. 1-2) White provided

responses, noting first that four of the arrests the Board raised occurred before he was 18 years

old. Complaint Ex. 2 (Dkt 1-3, p.22) He explained that one arrest was for possession of cannabis

((Dkt 1-3, p.23, ¶23), and that another arrest was for possession of a folding Swiss Army like

pocket knife (Dkt 1-3, p.23, ¶21). Other arrests, in 1993 and 1995, he did not remember.

        Even accepting, arguendo, the improper standard, White’s complaint alleges that these

arrests cannot bear on whether at the time of his application (2017) he “poses a danger to

himself, herself, or others, or a threat to public safety.” The Defendants’ theory flips the

constitutional analysis on its head when they state that “the Second Amendment does not

constitutionalize plaintiff’s [sic] opinion that incidents dating back more than an unspecified

number of years have zero probative value, such that the Board cannot even consider them

without violating the Second Amendment;” and similarly “[n]othing in the Second Amendment



                                                  9
   Case: 1:19-cv-02797 Document #: 23 Filed: 10/18/19 Page 10 of 25 PageID #:100




constitutionally prohibits the Board [from] considering arrests going back a certain number

(unspecified by plaintiffs) of years.” Dkt 15, p. 16-17 (emphasis in original). Under either a

“close fit” or even “substantially related” standard, the burden to justify the restriction is on the

government, not the other way around. Kanter, 919 F.3d at 442.

       More seriously, the Defendants must be called to answer with evidence how the Board’s

latitude to consider any and all arrests with no temporal restriction does not work a lifetime ban

which, Plaintiffs submit, is a categorical type ban rejected in Heller. The Defendants’ defense

here, “It is clear if [White] stays out of trouble with law enforcement, the stronger his application

will be,” Dkt 15, p. 13, is no defense at all. White and those similarly situated cannot change

history; prior arrests are permanent. Moreover, staying out of trouble is not the point; the issue is

rehabilitation; what can White do or how long must he wait till the Board ignores 20 year old

arrests? The direct challenge to the discretion the Board claims under the Act, as alleged in the

Complaint, states the Plaintiffs’ claim of an unconstitutional burden on their Second Amendment

right to bear arms.

       b.      Consideration of non-violent arrests.

       As noted, several arrests were substantively non-violent. Possession of cannabis is clear.

And indeed mere possession of a folding pocket knife – in one’s pocket - is not violent. The

Complaint challenges the burden placed on the Plaintiffs Second Amendment right to bear arms

where the Board is allowed to consider arrests for non-violent crimes.

       In contrast, the Defendants’ citations to Perez v. Illinois Concealed Carry Licensing

Review Board, 2016 IL App (1st) 152087 (1st Dist. 2016) and Jankovich v. Illinois State Police,

2017 IL App (1st) 160706 (1st Dist. 2017), are more persuasive in White’s favor, and revealing

about Defendants’ attitudes, than supportive of the State’s CCL scheme.



                                                  10
   Case: 1:19-cv-02797 Document #: 23 Filed: 10/18/19 Page 11 of 25 PageID #:100




       In Perez, the Court noted:

       Here, the Board had sufficient evidence of plaintiff's criminal history. Plaintiff's
       criminal background included the 2007 domestic battery, the 2011 aggravated
       assault, 2003 charges for criminal trespass to a vehicle and driving without a
       license, and a 2001 juvenile arrest for assault. . . [t]he police report for the
       domestic battery disclosed that plaintiff's girlfriend informed officers that plaintiff
       struck her on her head, face, and body after a verbal argument. The report noted
       that the officers observed minor bruising around the victim's eye and leg. Plaintiff
       did not offer a statement refuting or explaining the evidence against him.

Perez, 2016 IL App (1st) 152087 at *P22. This is nothing like White’s situation; there is nothing

violent in his record, and he explained all evidence against him.

       Further, in Jankovich, the Court found that plaintiff “did next to nothing to challenge the

strength or soundness of the Board's finding of dangerousness below.” Id. at *P73. And

compared to what was in his record, his two sentence non-response seemed particularly glaring:

“the Board had been presented with information from two law enforcement agencies that

plaintiff was alleged to have committed the following acts: (1) he threatened to put an individual

‘in a wood chipper and six feet underground’ if that individual did not stop bothering plaintiff

about an issue concerning money in 2012; (2) he threatened to ‘bust [a man's] head open and

‘break [his] legs’ for damaging some of plaintiff's campaign signs in 2011; (3) he kicked and

punched an individual with brass knuckles in 2010; and (4) he had been arrested 18 times,

including a 1992 conviction for criminal damage to property and arrests for assault and for

battery.” Id. at *P76.

       And even so, the Jankovich Court noted that the plaintiff:

       plaintiff could have said in response, for example, that he did not commit any of
       these acts, that he was utterly innocent. He could have said that some or all of
       these incidents were accompanied by specific circumstances that mitigated his
       actions or absolved him entirely. He might have explained that the alleged victims
       had ulterior motives—grudges or reasons to fabricate their stories. He could have
       submitted the names of, if not affidavits or statements from, eyewitnesses who
       would exonerate him. He might have made the case that the past was the past, that


                                                 11
    Case: 1:19-cv-02797 Document #: 23 Filed: 10/18/19 Page 12 of 25 PageID #:100




       he was a changed man. He could have done any number of things to attempt to
       convince the Board that he did not, at this time, “pose[ ] a danger to himself ***
       or others” and that he was not "a threat to public safety." 430 ILCS 66/20(g)
       (West 2014).

Id, at *P78. But White did all these things to no avail, belying the notion that redemption comes

with either the passage of time or a good explanation. White’s record is not on the same planet

as in Jankovich, but with near complete discretion handed to the Board, and an abuse of

discretion standard facing a turned-way applicant under the Illinois Administrative Review Act,

it is clear that almost any alleged offense, regardless of age, severity, or lack of conviction (as

discussed below), is enough to get an applicant denied by the Review Board.

       c.      Consideration of arrests when found not guilty.

       The Defendants point to White’s 2012 arrest for unlawful use of a weapon as more

current support for the Board’s decision. Yet, the Defendants gloss over that White chose to go

to trial on these charges and was acquitted. White further denied under oath the allegations of

the charges. Complaint, Exhibit 2, Dkt 1-3, p.22, ¶¶17-19. The Defendants state generally that

“acquittal does not demonstrate a defendant’s innocence,” Dkt 15, p. 16, but equally an arrest

does not demonstrate guilt. Indeed, ignoring the distinction between an arrest – no less an

acquittal - and a conviction erases the line created in the Act and statutes, like 18 U.S.C.

§922(g)(1) (prohibiting felons from possessing firearms), a statute on which the Defendants

remarkably – yet erroneously - draw on for support. (Dkt 15 p. 17.) Second Amendment

jurisprudence clearly recognizes the line between felons or violent misdemeanants and others

who without such convictions are law abiding citizens. As FOID holders, Plaintiffs cannot

rationally be considered anything less.5


5That a CCL applicant can be designated “a danger to himself, herself, or others, or a threat to
public safety” yet still qualify for a FOID, which permits purchase and home possession, as well

                                                 12
   Case: 1:19-cv-02797 Document #: 23 Filed: 10/18/19 Page 13 of 25 PageID #:100




       d.      There is no meaningful right to review.

       It is entirely rational, after reading the above, to ask “how do you know the Board

considered the cannabis arrest, the pocket knife arrest or any other arrest from 20 years ago.”

The short answer is we don’t; and aye, there’s the rub. As shown in Complaint Exhibit 3, Dkt. 1-

4, neither the letter from the Illinois State Police nor the Board’s “Final Order” provide any

findings of fact, conclusions of law or other explanation identifying what evidence it considered,

what is discounted, what weight it gave to White’s affidavit or any other aspect – including the

allegation of “gang affiliation” discussed more below. While the Board’s findings of fact are

given deference, they are subject to reversal if they are against the manifest weight of the

evidence. Comprehensive Community Solutions Inc. v. Rockford School Dist. No. 205, 216 Ill.2d

455, 471-72 (2005). Furthermore, as the Illinois Supreme Court cautioned, “[e]ven under the

manifest weight standard applicable in this instance, the deference we afford the administrative

agency’s decision is not boundless.” Kouzoukas v. Retirement Board, 234 Ill.2d 446, 465 (2009),

quoting Wade v. City of North Chicago, 226 Ill.2d 485, 507. The Final Order, however,

presented no information for a reviewing court to gauge the justifiability of the Board’s decision.

       e.      The Board’s distinction and experience is necessary but not sufficient.

       The Defendants correctly note the composition of the Board and the perspective

and experience the members bring to their decisions. However, a blanket grant of

discretion to a panel of experts regardless of distinction not allowed. If experience,

unguided by statutory constraints, are the basis for a administrative decision, it amounts

to the court referred to as the impermissible “private conceptions” in People v. Garrison,


as out-of-the-home transport, of a firearm and ammunition, raises serious questions about the
rationality of this designation, more than suggesting it is arbitrary and capricious as well as
subjective.

                                                13
   Case: 1:19-cv-02797 Document #: 23 Filed: 10/18/19 Page 14 of 25 PageID #:100




412, N.E.2d 483, 488 (1980); see also Grigolet Co. v. Pollution Control Board, 245

Ill.App.3d 337 (4th Dist 1993)(agency belief that it is ultimate authority is “untenable.”);

See also, City of Aurora v. Navar, 210 Ill.App.3d 126 (2d Dist. 1991)(“Reliance on the

unbridled discretion of administrative officials fosters the arbitrary and discriminatory

enforcement which is prohibited by both the State and Federal Constitutions.”)

       f.      The cabin on which the Defendants rely is riddled with holes.

       The Defendants argue, p. 10, that “[n]othing in the Second Amendment forecloses the

Illinois General Assembly from affording some discretion to the Board when it decides whether a

particular applicant poses a danger to himself or others.” (Emphasis in original.) While again

flipping the analytical burden, the premise of the statement is wrong; the Act doesn’t grant the

Board “some” discretion but, as shown above, the Act grants the Board substantial discretion

unbounded by statutory guidance or other restrictions: what it can consider in terms of type and

gravity of any arrest or other act or condition is ungoverned; what it considers in terms of when

an act occurred or condition existed is ungoverned; whether an applicant will receive a hearing is

entirely at the Board’s discretion (unlike in Kuck where is was required by statute); and the

credibility determinations, as well as the weight given evidence, are unreviewable because the

Board is not required to make and publish any particular findings or conclusions, other than the

ultimate conclusion that an applicant poses a threat or danger. The Plaintiffs’ Complaint calls on

the Defendants to answer and provide evidence demonstrating why this discretion the Act grants

to the Board, with which it may deny a CCL to a law abiding citizen, is a “close fit” or even

“substantially related” to the Defendants’ public safety concerns.

       g.      Objections based on, and the Board’s reliance on, gang affiliation are abhorrent.




                                                 14
   Case: 1:19-cv-02797 Document #: 23 Filed: 10/18/19 Page 15 of 25 PageID #:100




       Perhaps the most insidious of all infirmities inherent in the Board process and procedure

permitted by the Act is the use of the “gang database.” The Complaint quotes the Chicago Police

Department’s (“CPD”) objection to White’s second CCL application that alleged, in relevant

part: “In support of the objection, be advised …. The applicant is identified in the Chicago Police

gang database as a member of the Latin Soul street gang.” Complaint, ¶44. As noted above, it

is impossible to know whether and to what extent the Board relied on this objection but it is

beyond probable that the Board gave it significant weight given a) the fact that the CPD

maintains such a database; b) it saw fit to use White’s inclusion in the database as an objection;

and c) the objection included the following embellishment: “The criminal activities of street

gangs posed a substantial threat to safety and quality of life of the residents of Chicago.”

       But, as noted in the Complaint, White swore under oath that he was not a member of the

Latin Souls gang, but could not further explain directly to the Board, as he was denied a hearing.

Complaint, ¶46, Exhibit 2, Dkt 1-3, p. 23-4. White even tried to contest his inclusion in the

database, submitting an FOIA request to both the CPD and the Cook County Sheriff, but was

denied information substantiating the CPD’s claim. Id. The weight the Board gave to White’s

sworn disavowal cannot be known, given the summary denial of his CCL. In all events, White

was unable to contest – to “prove the negative - neither by direct testimony to the Board nor with

evidence from the CPD, the gang allegation.

       Yet, the CPD’s gang database is now openly notorious. Indeed the City of Chicago

Officer of the Inspector General was tasked to investigate the gang database and concluded in its

“Review of Chicago Police Departments ‘Gang Database’”:

       CPD’s gang information contains incomplete and contradictory data. OIG’s
       analysis of data from CPD’s Gang Arrest Cards found numerous instances in
       which individuals are listed with blank or conflicting Identification Record
       numbers, birthdates, and other classifications. OIG identified records in which


                                                 15
   Case: 1:19-cv-02797 Document #: 23 Filed: 10/18/19 Page 16 of 25 PageID #:100




       individuals had birth dates prior to 1901, and other records in which an
       individual’s age was listed as zero. Over 15,000 individuals designated as gang
       members had no specific gang membership listed and no reason provided for why
       the individual was listed as a gang member. Individuals designated as gang
       members are not notified of their designation an have no ability to appeal the
       designation. CPD does not regularly review, correct, or purge inaccurate gang
       information; those with inaccurate designations have no opportunity to clear their
       name and mitigate the impact of incorrect or outdated gang designations.
       Ultimately, CPD’s gang designations are permanent and inescapable. Once
       designated, an individual is listed as a gang member in CPD’s systems forever.

       Additionally, some entries in the “gang database” raise serious concerns about
       how CPD officers perceive and treat the people with whom they interact. OIG
       found that CPD officers entered occupations for individuals on gang arrest cards
       that included “SCUM BAG,” “BUM,” “CRIMINAL,” “BLACK,” “DORK,”
       LOOSER,” (sic) and “TURD.” Such entries demonstrate CPD’s lack of controls
       around its data entry practices and how such information systems can be
       employed to demean and dehumanize members of the public

The above quoted summary, contained in the initial pages of the report, is attached hereto as

Exhibit 1 to this Response, of which this Court may take judicial notice as a public record under

Federal Rule of Evidence 201. See Laborer’s Pension Fund v. Blackmore Sewer Const., Inc.,

298 F.3d 600, 607 (7th Cir 2002). The entire report can be found at:

https://assets.documentcloud.org/documents/5816977/OIG-CPD-Gang-Database-Review.pdf.

       In addition, there is currently pending in the United States District Court for the Northern

District of Illinois a class action suit against the City of Chicago and the Superintendent of the

CPD alleging violations arising from the CPD “gang database” of the class members’

constitutional rights afforded by the Fourth and Fourteenth Amendments, pursuant to 42 U.S.C.

§1983. Plaintiff White is a member of the defined class. A copy of the complaint in this case,

1:18-cv-04242, is attached to this Response as Exhibit 2, of which this Court may take judicial

notice as a public record under Federal Rule of Evidence 201. Scherr v Marriott Int’l., Inc., 703

F.3d 1069, 1073 (7th Cir. 2013).




                                                 16
   Case: 1:19-cv-02797 Document #: 23 Filed: 10/18/19 Page 17 of 25 PageID #:100




       As relevant to this case, the Plaintiffs have made more than plausible allegations that the

Act and the Board’s unconstrained discretion in the process, as demonstrated by its considering

irrelevant and ancient history, and White’s inclusion in the “gang database,” unconstitutionally

burden their Second Amendment right to bear arms. The Defendants should be called to answer

and provide evidence demonstrating why the Board’s use and probable reliance on evidence so

demonstrably lacking in credibility is a “close fit” or even “substantially related” to the

Defendants’ public safety concerns.

III.   THE PLAINTIFFS’ COMPLAINT STATES A DUE PROCESS CHALLENGE

       “Under the Due Process Clause of the Fourteenth Amendment, no State shall ‘deprive

any person of life, liberty, or property, without due process of law.’ The fundamental liberties

protected by this Clause include most of the rights enumerated in the Bill of Rights.” Obergefell

v. Hodges, 135 S.Ct. 2584, 2697 (2015) (citing Duncan v. Louisiana, 391 U.S. 145, 147-149

(1968)).

       “To demonstrate a procedural due process violation, the plaintiffs must establish that

there is ‘(1) a cognizable property interest; (2) a deprivation of that property interest; and (3) a

denial of due process.’” Hudson v. City of Chicago, 374 F.3d 554, 559 (7th Cir. 2004) (quoting

Buttitta v. City of Chicago, 9 F.3d 1198, 1201 (7th Cir. 1993)).

       “Due process ‘is not a technical conception with a fixed content unrelated to time,

place[,] and circumstances[;]’ instead, it ‘is flexible and calls for such procedural protections as

the particular situation demands.’ Mathews v. Eldridge, 424 U.S. 319, 334 (1976) (citations

omitted). The process constitutionally required is determined by balancing three distinct factors:

               First, the private interest that will be affected by the official action;
               second, the risk of an erroneous deprivation of such interest through the
               procedures used, and the probable value, if any, of additional or substitute
               procedural safe-guards; and finally, the Government’s interest.


                                                  17
   Case: 1:19-cv-02797 Document #: 23 Filed: 10/18/19 Page 18 of 25 PageID #:100




Gilbert v. Homar, 520 U.S. 924, 931-32 (1997) (quoting Mathews, 424 U.S. at 335).

       The private interest affected by the Act and the Board’s actions is great – Plaintiffs are

deprived of fundamental Second Amendment rights and the ability to defend their lives. Further,

there is no process or procedure to rectify the situation except for Court intervention, because the

Act enables the shadow process which White cannot rebut or even fairly respond.

       The Plaintiffs outlined above how the Complaint pleads numerous unconstitutional

burdens that the Act and the Board’s unconstrained discretion in the process impose. These

alleged burdens also state plausible claims for violation of the Plaintiffs’ right to due process of

law under the Fourteenth Amendment to the United States Constitution.

A.     The Act’s undefined subjective standard of “threat” or danger,” and the lack of
objective criteria to guide the Board’s consideration of evidence, violate the Plaintiffs’ right
to due process of law.

     Due process of law requires that a statute must not be "so vague that men of common

intelligence must necessarily guess at its meaning or application.” Smith v. Goguen, 415 U.S.

566 (1974); Grayned v. City of Rockford, 408 U.S. 104 (1972). More critical for the base at bar,

"the statute must provide sufficiently definite standards for law-enforcement officers and triers of

fact that its application does not depend merely on their private conceptions.” People v.

Garrison, 412 N.E.2d 483, 488, 82 Ill.2d 44 (1980)(emphasis added), citing Grayned 408 U.S. at

108-09 (“A vague law impermissibly delegates basic policy matters to policemen, judges, and

juries for resolution on an ad hoc and subjective basis, with the attendant dangers of arbitrary and

discriminatory application.”); see also Kolender v. Lawson, 461 U.S. 352, 358 (1983) quoting

Smith v. Goguen, 415 U.S. 566, 574, (1974)(“the most important aspect of the vagueness

doctrine 'is not actual notice, but * * * the requirement that a legislature establish minimal

guidelines to govern law enforcement.’”).


                                                 18
   Case: 1:19-cv-02797 Document #: 23 Filed: 10/18/19 Page 19 of 25 PageID #:100




       In In re Torski C., 918 N.E.2d 1218 (4th Dist. 2009), the Appellate Court found a statute’s

definition of “dangerous conduct” unconstitutionally vague. The court there considered the

statute that provided for involuntary committal of an individual if a court found the person

exhibited “threatening behavior” or “conduct that places another individual in reasonable

expectation of being harmed.” 405 ILCS 5/104.5. After a thoughtful review of the due process

of law considerations, the provisions and procedures of the Mental Health Code, and the

legitimate safety objectives of involuntary committal, the court concluded, 918 N.E.2d at 1231:

       Given the lack of sufficient guidance in the definition, the foreseeable result of
       arbitrary interpretation and application by the governmental authorities leads this
       court to conclude that the definition set forth in section 1-104.5 of the Mental
       Health Code [citation omitted], does not satisfy constitutional standards and must
       be declared void.

       The Complaint alleges due process of law violations because the Act uses terms very

similar to those found lacking in Torski. A CCL applicant cannot know from reading the Act if

one arrest will cause denial; the applicant cannot know from reading the Act if there is a

particular type of arrest that may cause denial; the applicant cannot know from reading the Act

whether the passage of one year, three years, five years or even ten years will mean a difference

to the Board in terms of its determination that the applicant is a threat or a danger. Would White

qualify now? For White, three years was not enough; how much longer must he wait? Is White

forever barred? The Act does not answer these questions; it is fully in the discretion of the

Board. This does not pass constitutional muster. See Smith v. Goguen, 415 U.S. 566; People v.

Garrison, 412 N.E.2d 483, 488; City of Chicago v. Morales, 527 U.S. 41 (1999).

       As alleged in the Complaint, the unbounded power the Board assumes under the Act

treads further on due process of law when viewed in light of the fact that an applicant, like

White, does not have the right to test at an evidentiary hearing any serious accusation, such as



                                                19
   Case: 1:19-cv-02797 Document #: 23 Filed: 10/18/19 Page 20 of 25 PageID #:100




White is a gang member. Only the Board has the right under the Act to call a hearing, which it

may further limit to “circumstances that cannot be resolved to the [Board’s] satisfaction through

written communication with the parties.” Administrative Code of Illinois, Title 20, Section

2900.140 (c); 435 ILCS 66/20(e).      Thus, the Board gets to decide if there will be a hearing;

and, it gets to decide on what issues it believes it does not have enough information. As noted

below, the gang finding, then would (and did) become a binding and virtually unreviewable

finding of fact based on only a preponderance of the uncontestable evidence.

       Jankovich v. Ill. State Police, 78 N.E.3d 548 (1st. Dist. 2017), on which the Defendants

rely, is not on point. There, the appellate court specifically noted that the plaintiff failed supply

any information refuting or explaining prior arrests. 78 N.E.2d at 562. This vitiated this his

claim. Here, White provided specifics to allay the Board’s concerns, even in relation to arrests

over 20 years old. Indeed, White said he was innocent with regard to the 2012 unlawful use of a

weapon arrest, something the Jankovich court found would have been significant. Id at 563.

       Kuck is equally unavailing here because the bases of the standards in the two statutes are

different. First, the Connecticut statute at issue in Kuck provided for a hearing; the Act gives the

Board complete discretion in convening a hearing and dictating what issues would be considered.

The Connecticut statute was also tethered to felonies, as shown above. In addition, the state

precedent on which the District Court relied to find the term “suitable” had a “clear definition” is

suspect, the Kuck court declaring “it has long been established that a person is not ‘suitable’ to

carry a firearm if he lacks the ‘essential character or temperament necessary to be entrusted with

a (lethal) weapon,” citing Dwyer v. Farell, 193 Conn. 7, 12, 475 A.2d 257 (1984). Plaintiffs

respectfully submit that the phrase “essential character or temperament” gives no clarity

whatsoever to who is “suitable.” Kuck, 822 F.3d at 133.



                                                  20
   Case: 1:19-cv-02797 Document #: 23 Filed: 10/18/19 Page 21 of 25 PageID #:100




       The Act, to the contrary, is boundless in the discretion is give the Board; here, a mere

arrest for possession of cannabis could have been the basis for White’s denial. That we don’t

know if it was is yet additional proof that the process countenanced under the Act is far from due

process of law.

       This violates Illinois law, fundamental fairness, and due process.

               “[I]f the requirement of findings means anything, it must compel
               administrative agencies adequately to articulate the bases of their action,
               showing a rational connection between the facts found and the choice
               made.” [citation omitted] The grounds of the administrative decision must
               be “‘adequately sustained,’” that is, by a reasoned explanation. Reinhardt,
               61 Ill.2d at 103 (quoting Chenery Corp., 318 U.S. at 94). “‘The necessity
               for administrative agencies to provide a statement of reasons *** is a
               fundamental principle of administrative law.’ [citation omitted] Due
               process requires the administrative decisionmaker to ‘state the reasons for
               his determination.”

Medina Nursing Ctr., Inc. v. Health Facilities & Servs. Review Bd., 2013 IL App (4th) 120554,

P24 (4th Dist. 2013).

       In Medina Nursing, the Court also held: “We decline to supply a theoretical justification

of the Board's decision, even at the invitation of the Board’s attorneys. See Burlington Truck

Lines, Inc. v. United States, 371 U.S. 156, 168-69 (1962). In supplying such a justification, we

effectively would be making factual findings and judgment calls that the Board alone should

make, attributing them to the Board in a speculative way (e.g., “the Board could have found,”

“the Board might have reasonably decided”).” Medina Nursing, 2013 IL App (4th) 120554 at

P26.

       Just as in Medina Nursing, it is impossible to know why the Board found as it did, and it

would be improper for the Court to guess. See Lucie B. v. Dep’t of Human Servs., 966 N.E.2d

1005 (2d Dist. 2012) (“[W]hile an agency is not required to make a finding on each evidentiary

fact or claim, its findings must be specific enough to permit an intelligent review of its


                                                 21
   Case: 1:19-cv-02797 Document #: 23 Filed: 10/18/19 Page 22 of 25 PageID #:100




decision”). Without any actual findings of fact, it leads only to the conclusion that the Board

acted arbitrarily. See Roman v. Cook County Sheriff’s Merit Bd., 2014 IL App (1st) 123308, P83

(1st Dist. 2014) (“[I]f, due to the inadequacy of the Board’s decisions [the] evidence is unclear,

we will hold it against the Board.”)

        These due process of law deficiencies, which are alleged in the Complaint, state plausible

claims for the relief Plaintiffs seek.

B.      The Act’s of the preponderance of the evidence standard violates the Plaintiffs’
right to due process of law.

      The Supreme Court “has mandated an intermediate standard of proof—clear and

convincing evidence—when the individual interests at stake in a state proceeding are both

particularly important and more substantial than mere loss of money.” Santosky v. Kramer, 455

U.S. 745, 756 (1982) citing Addington v. State of Texas, 441 U.S. 418, 433 (1979). In

Addington, the Court evaluated a “dangerous” determination indistinguishable from that

involved in this instant case. The Addington Court held that the clear and convincing standard of

proof is ideally suited to the sort of factual findings and inferences necessary for the dangerous

determination required in an involuntary commitment on mental health grounds. Id. at 425-33.

Leaving such a determination to a mere preponderance of the evidence risks permitting a

substantial deprivation of liberty “based solely on a few isolated instances of unusual conduct

[or] idiosyncratic behavior.” Id. at 427.

      In this case, the Second Amendment right is “among those fundamental rights necessary to

our system of ordered liberty,” McDonald, 130 S. Ct. 3042. Indeed, this right is not “extended”

by the Act or even the Second Amendment, as the court suggests in Moustakas v. Margolis, 154

F.Supp.3d 719, 731(N.D.Ill. 2016); rather it is an inherent natural right “secured” by the Second

Amendment. The Seventh Circuit in Ezell understood the proper place the right to keep and bear


                                                22
   Case: 1:19-cv-02797 Document #: 23 Filed: 10/18/19 Page 23 of 25 PageID #:100




arms holds, noting that the Supreme Court found that “the Second Amendment secures a pre-

existing natural right to keep and bear arms.” 651 F.3d at 700-01. In addition, as Moore held, the

right to carry a concealed weapon is as important as the “core” right to possess a firearm at home

for self-defense. 702 F.3d at 94. This is obviously “particularly important and more substantial

than mere loss of money.” Santosky, supra.

      It must be noted that, in addition to misapprehending the importance of the Second

Amendment right to bear arms, the court in Moustakas dealt with a situation where the applicant

had not availed himself of the new procedures implemented to cure some, but not all, of the

procedural failings of the Act as originally adopted; he chose instead to challenge the Act in the

District Court. This is important because the court there was not faced with the stark failings of

the system, as raised by the Plaintiffs’ Complaint. Dealing in the abstract, the court felt the Act

satisfied due process because “an applicant has an opportunity to show why he does not pose a

danger to himself or the public and can further seek full appellate review, which offers

safeguards against an erroneous decision by the Board that is available to all applicant. This is

clearly an adequate post-deprivation remedy.” 154 F.Supp.3d at 731. The Court could not

foresee that the Board would rely on unchallengeable objections like the gang database and that

the Board would not state its reasoning or findings, thus rendering the appellate review nearly

meaningless. Accordingly, the Defendants’ reliance on this case is misplaced.

IV.    WHITE’S VAGUENESS CLAIM IS NOT BARRED BY RES JUDICATA

       The one aspect of White’s claims, that the Act confers unbridled discretion on the Board

and unconstitutionally vague, is not barred by res judicata, as the Defendants claim (Dkt 15, p.

6). As noted in Huon v. Johnson & Bell, Ltd., 757 F.3d 556, 558 (7th Cir. 2014) (quoting River

Park, Inc. v. City of Highland Park, 184 Ill. 2d 290, 302, 703 N.E.2d 883, 889 (1998)), Illinois's



                                                 23
   Case: 1:19-cv-02797 Document #: 23 Filed: 10/18/19 Page 24 of 25 PageID #:100




law of claim preclusion imposes three requirements for claim preclusion to apply: “(1) there was

a final judgment on the merits rendered by a court of competent jurisdiction, (2) there is an

identity of cause of action, and (3) there is an identity of parties or their privies."    It is the

defendants' burden to establish res judicata applies to a claim. Hernandez v. Pritikin, 981 N.E.2d

981, 993 (2012); and, under Illinois law, doubts about the application of claim preclusion should

be resolved against application of the doctrine. Welch v. Johnson, 907 F.2d 714, 720 (7th Cir.

1990). Most relevant here, where a second “transaction” occurs, arising after a previously

litigated claim, the claims related to that second transaction are not barred. Id. at 723 (claim of

discriminatory discharge arising after claim of discrimination in promotion not barred).


          In this case, White is challenging the denial of his second application, submitted to the

Defendants in 2017, three years after his first application submitted in 2014. Cf. Complaint ¶ 30

with ¶33, et seq.     This difference is particularly significant in relation to White’s vagueness

claim because the Act’s lack of temporal restriction or guidelines of any sort allow the

Defendants to rely on one arrest in perpetuity as the basis of denial.           The Defendants’

interpretation of the Act allows the Board to consider everything, but reveal nothing about its

decision, in denying a CCL. As a result, White’s 1994 arrest for possession of cannabis could

forever bar him from obtaining a CCL. Under the Defendants’ application of res judicata, the

denial is in cement and could never be challenged. Indeed, the Defendants suggestion, “if

[White] stays out of trouble with law enforcement, the stronger his application will be,” is even

more hollow as denial of any future application would be forever unreviewable because it is

potentially based on the 1994 arrest. White’s challenge to this permanent barred raised by denial

of his second application is clearly a second transaction presenting separate issues and is not

barred.


                                                 24
   Case: 1:19-cv-02797 Document #: 23 Filed: 10/18/19 Page 25 of 25 PageID #:100




       Finally, the Plaintiff Illinois State Rifle Association was not a party or otherwise in

privity to White’s previous litigation over the 2014 application and denial, and therefore res

judicata does not apply to it or its members.


                                             CONCLUSION


       For the reasons set forth above, the Plaintiffs respectfully submit that their Complaint

plausibly states claims against the Defendants for violation of their Second Amendment right to

bear arms and for deprivation of their right to due process of law under the Fourteenth

Amendment. The Defendants’ Motion to Dismiss should be denied.


Dated: October 18, 2019                         Respectfully submitted,

                                                By:_/s/Gregory A. Bedell
                                                   One of the Attorneys for Plaintiff




Gregory A. Bedell (Atty. ID# 6189762)
Knabe, Kroning & Bedell
20 South Clark Street, Suite 2301
Chicago, Illinois 60603
312.977.9119
gbedell@kkbchicago.com

David G. Sigale (Atty. ID# 6238103)
LAW FIRM OF DAVID G. SIGALE, P.C.
799 Roosevelt Road, Suite 207
Glen Ellyn, IL 60137
630.452.4547
dsigale@sigalelaw.com




                                                  25
